Citation Nr: 0114948	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than August 27, 
1996, for assignment of an evaluation of 100 percent for 
post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.   


FINDING OF FACT

It was factually ascertainable on September 20, 1995, that 
the appellant was severely disabled by PTSD symptomatology, 
which precluded substantially gainful employment.  


CONCLUSION OF LAW

An effective date of September 20, 1995, for assignment of an 
evaluation of 100 percent for PTSD is warranted.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.400 (o)(2) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].    

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) [to be codified at 38 U.S.C.A. § 5107].   

After a review of the record, the Board concludes that all 
relevant facts have been properly developed and that no 
further development is required to comply with the VCAA.  The 
appellant and his representative have been accorded ample 
opportunity to present argument in support of his claim of 
entitlement to an earlier effective date, and they have done 
so.  Moreover, there is no indication that there are 
additional documents that have not been obtained and would be 
pertinent to the present claim.  Remanding this case for 
readjudication under such circumstances would serve no useful 
purpose.  Cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Thus, the Board finds that it may proceed with a 
decision on the merits of the appellant's claim without 
prejudice to the appellant.     


II.  Legal Criteria

Applicable regulations provide that, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2000).  The effective date of an increase in 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within one year from 
such date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2000); See 
also VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. 

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written. 

(c) When a claim has been filed which meets the requirements 
of 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 
(2000).  

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  

(b) Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen. In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.  

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer, of the 
Department of Veterans Affairs or physician designee.  38 
C.F.R. 3.157 (2000).


III.  Analysis

In September 1996, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
he had recently been hospitalized for his service-connected 
PTSD and requested a temporary total (100 percent ) 
evaluation under Paragraph 29 for his period of 
hospitalization.  

In December 1996, the RO received a Discharge Summary from 
the VA Medical Center (VAMC) in North Chicago.  The Summary 
shows that the appellant was hospitalized from August 27, 
1996 to September 27, 1996.  Upon his discharge, he was 
diagnosed with PTSD, and a Global Assessment of Functioning 
(GAF) score of 60 was assigned.  

In a January 1997 rating action, the RO granted a temporary 
100 percent evaluation under Paragraph 29 for the appellant's 
period of hospitalization, effective from August 27, 1996.  
The RO further noted that from October 1, 1996, the 
previously assigned 30 percent evaluation for PTSD would be 
reinstated.  The appellant subsequently filed a timely 
appeal, and in a March 1997 decision, the Board granted a 100 
percent evaluation for his service-connected PTSD.  Thus, in 
a March 2000 rating action, the RO assigned a schedular 
evaluation of 100 percent for PTSD, effective from August 27, 
1996, the date of hospital admission.  The Board notes that 
upon a review of the March 2000 rating action, although in 
the "Decision" section, the RO noted that the appellant's 
100 percent evaluation for his PTSD was effective from August 
26, 1996, in the "Reasons and Bases" section, the RO noted 
that the effective date of increase was the date of 
hospitalization which was August 27, 1996.  Thus, it is clear 
from the context of the March 2000 rating action that the 
effective date for the appellant's 100 percent evaluation for 
his PTSD was August 27, 1996. 

In the instant case, the Board finds that the date of claim 
for increase was August 27, 1996, the date of hospital 
admission.  See 38 C.F.R. § 3.157(b)(1) (2000).  Thus, by 
application of 38 C.F.R. § 3.400(o)(2), the increased rating 
of 100 percent for PTSD may be made effective no earlier than 
August 27, 1995, one year prior to the date of claim.  In 
light of the fact that the date of claim for increase and the 
currently assigned effective date are the same date, August 
27, 1996, the issue to be decided becomes whether the 
preponderance of the evidence shows that it was factually 
ascertainable at any time between August 27, 1995 and August 
27, 1996, that an increase in disability to the 100 percent 
level had occurred, by reason of PTSD symptomatology.

In considering whether competent evidence shows that PTSD was 
100 percent disabling at some time between August 27, 1995 
and August 27, 1996, it is necessary to set forth the 
criteria for rating PTSD in VA's Schedule for Rating 
Disabilities.

During the pendency of the appellant's appeal, the criteria 
for rating psychiatric disabilities were revised, effective 
November 7, 1996.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when the law or 
regulations applicable to a case changed during the pendency 
of an appeal, the version more favorable to the veteran shall 
be applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In the appellant's case, the Board finds that the 
criteria in effect prior to November 7, 1996, are more 
favorable to him.

The rating criteria in effect for mental disorders prior to 
November 7, 1996, are as follows:  

A 30 percent evaluation is warranted where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

In Hood v. Brown, 4 Vet. App.  301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).
 
In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more that moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation is for assignment where the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected so as to result in virtual isolation in the 
community; there must be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or the 
veteran must be demonstrably unable to obtain or retain 
employment.   38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).   

In addition, prior to November 7, 1996, applicable 
regulations provided that, when the only compensable service-
connected disorder was a mental disorder assigned a 70 
percent evaluation, and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.

In the instant case, the evidence of record concerning the 
appellant's psychiatric status between August 27, 1995 and 
August 27, 1996, consist of VA treatment records and private 
medical records.  

Outpatient treatment records from the Grand Rapids VAMC, from 
May 1994 to February 1998, and outpatient treatment records 
from the Battle Creek VAMC, from June 1995 to April 1996, 
show that during the period of time between August 27, 1995 
and August 27, 1996, the appellant received intermittent 
treatment for his PTSD.  The Battle Creek VAMC records 
reflect that the appellant attended a monthly PTSD Support 
Group.  According to the records, in September 1995, the 
appellant had a "walk-in" visit.  At that time, he stated 
that he considered anger management his primary problem.  The 
appellant indicated that he had found employment too 
stressful and that many situations at his job site had 
triggered his temper which was extremely volatile.  The 
diagnosis was of PTSD.  The records further show that in June 
1996, the appellant was evaluated by A. Muhammad, Ph.D., P.C.  
After mental status evaluation, the appellant was diagnosed 
with the following: (Axis I) PTSD, (Axis IV) moderate with 
considerable impaired functioning due to multiple stressors, 
and (Axis V) GAF score of 50.  Dr. Muhammad stated that in 
his opinion, the appellant was unemployable.

Private medical records in connection with the appellant's 
claim for Social Security Administration (SSA) benefits 
include a psychiatric evaluation report from the State of 
Michigan, Disability Determination Program.  The report shows 
that on September 20, 1995, the appellant underwent a 
psychiatric evaluation.  At that time, he stated that he was 
a Vietnam War combat veteran and that since his discharge, he 
had had difficulty with mood swings.  The appellant indicated 
that he was afraid that he was going to hurt somebody and 
noted that he had difficulty with authority figures.  He 
reported that he had difficulty at work because he was 
homicidal toward supervisors.  The appellant noted that he 
had last worked in June 1995 at the F.D. Warren which was a 
paper mill.  According to the appellant, the paper mill had 
recently hired some Vietnamese workers and he was unable to 
be around those individuals because they prompted rages and 
flashbacks.  The appellant noted that at present, he felt 
less depressed due to the relief that he did not have to go 
into the work setting.  He stated that he had been getting 
violent at work, verbally abusive, breaking brooms, and 
pushing things around.  The appellant indicated that his 
rages happened more frequently at work than they did at home 
and that he was getting anxious several hours before needing 
to go into work. 

In the appellant's September 1995 psychiatric evaluation, he 
revealed that his sleep varied, as well as his appetite.  The 
appellant indicated that he had frequent nightmares, cold 
sweats, and flashbacks of Vietnam.  He noted that the number 
of flashbacks he had depended upon his stress level.  
According to the appellant, at present, he was receiving 
psychiatric treatment at the Grand Rapids Veterans Hospital 
and that he had been hospitalized approximately three times 
for his PTSD.  The appellant noted that he had two children 
from a previous marriage and three children with three other 
women.  According to the appellant, he had had some 
turbulence in his relationships which would typically last 
anywhere from two weeks to six months.  The appellant 
reported that he had been dating his current girlfriend for 
four to five years and that they got along fairly well.  He 
indicated that he loved music and liked to play the drums and 
base guitar. 

Upon mental status evaluation, the appellant's speech was 
mildly pressured, but overall, he presented himself as an 
articulate, fairly intelligent male who recognized his need 
for help and how stress at work was affecting his PTSD.  He 
denied hallucinations and delusions, and recognized the 
difference between his flashbacks and psychosis.  The 
appellant was not suicidal, but he was homicidal toward the 
foreman at his previous place of employment.  He had more 
control over his homicidal plans when he was distanced from 
those supervisors.  According to the appellant, he was having 
flashbacks three to four times a month, which was reduced 
since his last hospitalization.  He was oriented times three.  
The diagnoses included the following: (Axis I) PTSD, (Axis 
IV) psychosocial stressors-severe, and (Axis V) GAF score of 
50.  The examiner stated that the appellant's depression, 
anxiety, and mood swings were related to his PTSD, post 
Vietnam.  According to the examiner, the appellant's 
potential for employment was poor due to his inability to 
manage work stress and the frequent triggers he would 
encounter in the work setting.  

The SSA private medical records show that in February 1996, 
the appellant underwent a second psychiatric evaluation for 
the State of Michigan, Disability Determination Program.  At 
that time, he stated that his main complaint was "anger and 
PTSD."  The appellant indicated that he had had problems 
controlling his anger since he was in Vietnam in 1969.  He 
noted that he had urges to destroy things and people.  
According to the appellant, he had a history of being violent 
with people and had five or six jail incarcerations for 
assault between 1970 and 1979.  The appellant reported that 
his last rage that involved violence was in 1994.  He 
revealed that he did not want to be around a lot of people or 
be pushed into a corner.  The appellant complained of having 
a problem with authority and would go "off" if he was told 
what to do.  He also complained of nightmares and flashbacks.  
The appellant stated that he was receiving weekly counseling 
at the VA Clinic in Grand Rapids and also attending the VA 
Clinic in Battle Creek on a monthly basis.  According to the 
appellant, he had been living with his girlfriend for the 
past 10 years.  He described their relationship as "so-so."  
The appellant noted that he had a good relationship with his 
children, but that he did not get along with his sister and 
had no close friends.  He revealed that he enjoyed bowling 
and currently bowled on a league.   

Upon mental status evaluation, the appellant was oriented, 
alert, and spontaneous.  His speech was clear, coherent, and 
fluent, and his thought processes were relevant, logical, and 
connected.  The appellant denied blackouts, delusions, or 
obsessions.  He complained of hearing someone calling his 
name and also of having had paranoid and persecutory thoughts 
towards the people in authority where he had been working.  
The appellant denied any thoughts of suicide.  He indicated 
that he had thoughts of homicide toward his former 
supervisors, but had no specific plan or intention at that 
time.  He was not somatically preoccupied, but he described a 
disturbance of his sleep.  The appellant stated that he had 
recently felt depressed and that when he was depressed, his 
stomach would get upset, his pulse would increase, he 
worried, went into rages, and he would stutter.  According to 
the appellant, he was often depressed when he was working.  
The diagnoses included the following: (Axis I) PTSD-mild with 
irritability and a history of violence, (Axis IV) severity of 
psychosocial stressors-moderate, and (Axis V) GAF score of 
55.  The examiner noted that the potential for the claimant 
becoming gainfully employed was fair pending his continued 
compliance with psychiatric treatment and pending medical 
outcome regarding his diagnosed arthritis.  

The Board notes that in addition to the evidence of record 
concerning the appellant's psychiatric status between August 
27, 1995 and August 27, 1996, a hearing was conducted at the 
RO before the undersigned Board member in March 2001 in 
regard to the appellant's claim.  At that time, the appellant 
testified that he had last worked in June 1995.  (T.3).  The 
appellant stated that in June 1995, he was hospitalized at 
the Battle Creek VAMC for an eight week PTSD program.  (Id.).  
He indicated that after his release from the PTSD program, he 
tried to return to his old but that he was not allowed back.  
(T.3,4).  The appellant noted that after he lost his job, he 
started to deteriorate mentally.  (T.5).  According to the 
appellant, he went into isolation and did not want to be 
around anyone.  (T.7).  He stated that in August 1996, he was 
once again hospitalized for his PTSD.  (T.5). 

Upon careful consideration of the evidence, the Board finds 
that it was factually ascertainable on September 20, 1995, 
when the appellant underwent a private psychiatric 
evaluation, that PTSD symptoms were productive of severe 
impairment, as required for a 70 percent evaluation under 
schedular criteria then in effect, and such symptomatology 
precluded employment at that time.  As previously stated, in 
the appellant's September 1995 psychiatric evaluation, the 
examiner diagnosed him with PTSD and concluded that his 
psychostressors were severe.  In addition, the examiner 
further stated that his potential for employment was poor due 
to his inability to manage work stress and the frequent 
triggers he would encounter in the work setting.  The Board 
further notes that prior to November 7, 1996, applicable 
regulations provided that, when the only compensable service-
connected disorder was a mental disorder assigned a 70 
percent evaluation, and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  The Board notes that PTSD was the appellant's only 
compensable service-connected disability.  

In light of the above, it is the Board's determination that 
the effective date of assignment of a 100 percent rating for 
PTSD should be September 20, 1995.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 3.400 (2000).  The earliest date that it was 
factually ascertainable that an increase in disability had 
occurred was September 20, 1995.  Thus, since the appellant 
filed his claim within a year of that date, he is entitled to 
the earlier effective date showing the increase in 
disability, rather than the date of receipt of the claim.  
See 38 C.F.R. § 3.400(o)(2).  

ORDER

An effective date of September 20, 1995, is granted for 
assignment of an evaluation of 100 percent for post-traumatic 
stress disorder.  





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

